Order entered November 12, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00611-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                           KENNARD HENRY RICHARDS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F14-57714-X

                                             ORDER
          On October 20, 2015, this Court ordered court reporter Jan Cherie Williams to retrieve

from the State and file all of the exhibits that were admitted into evidence during the suppression

hearing. On October 26, 2015, Ms. Williams filed a supplemental record with all of the exhibits,

except State’s Exhibit no. 2, an audio CD. Ms. Williams has not complied with the Court’s order

by filing most of the exhibits.

          Accordingly, we ORDER Jan Cherie Williams, official court reporter of the Criminal

District Court No. 6, to file, by NOVEMBER 16, 2015, a supplemental record containing

State’s Exhibit no. 2, an audio CD. If the exhibit is not filed by the date specified, the Court will

order that Jan Cherie Williams not sit as a court reporter until she has filed the exhibit in this

appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; Jan Cherie Williams, official court reporter,

Criminal District Court No. 6; and to counsel for all parties.

                                                      /s/        CAROLYN WRIGHT
                                                                 CHIEF JUSTICE